                      Case 2:20-cv-01875-JCM-EJY Document 22 Filed 10/30/20 Page 1 of 1



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7    PHILLIP SEMPER, et al.,                                 Case No. 2:20-CV-1875 JCM (EJY)
                 8                                            Plaintiff(s),                  ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT, et al.,
               11
                                                            Defendant(s).
               12
               13
                              Presently before the court are plaintiffs’ unopposed motions to extend time to respond,
               14
                      (ECF Nos. 20, 21), to defendants’ motions to dismiss, (ECF Nos. 15, 17). The instant motions
               15
                      were timely filed. Plaintiffs’ counsel at the ACLU requests additional time due to her work
               16
                      surrounding the 2020 election. The parties have communicated and agreed on the extension.
               17
                      (ECF Nos. 15, 17). This court finds that this request is not made for the purpose of delay and in
               18
                      good faith. This is plaintiffs’ first request.
               19
                              This court grants plaintiff’s motions, (ECF Nos. 20, 21), allowing a 30-day extension to
               20
                      respond on both motions to dismiss, (ECF Nos. 15, 17).
               21
                              Accordingly,
               22
                              IT IS SO ORDERED.
               23
                              DATED October 30, 2020.
               24
               25                                                      __________________________________________
                                                                       UNITED STATES DISTRICT JUDGE
               26
               27
               28

James C. Mahan
U.S. District Judge
